Citation Nr: 0514078	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  97-15 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for post operative residuals of a right knee injury.

2.  Entitlement to an initial compensable evaluation for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from October 1993 until August 
1996.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 1996 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Winston-Salem, North Carolina.

The October 1996 rating decision granted service connection 
for the disabilities at issue, and awarded a noncompensable 
initial evaluation for each, effective from August 25, 1996.  
By a rating decision in April 2000, a 10 percent initial 
evaluation was assigned for the right knee disability, 
retroactively effective from August 25, 1996.

These matters were previously before the Board in July 1999 
and August 2003.  On those occasions, remands were ordered to 
accomplish additional development.


FINDINGS OF FACT

1.  The veteran's service-connected right knee disability is 
manifested by subjective complaints of pain and swelling; 
objectively, he has full or nearly full range of motion, 
slight laxity, and minimal parapatellar tenderness.

2.  Prior to March 22, 2002, the veteran's hemorrhoids were 
manifested by complaints of daily bleeding; objectively, 
there was no evidence that the hemorrhoids were large, 
thrombotic or irreducible, or that his symptoms included 
persistent bleeding, secondary anemia or fissures.

3.  From March 22, 2002, the veteran's hemorrhoids are 
manifested by complaints of daily bleeding; objectively, 
there was a finding of anal fissure.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for service-connected post operative 
residuals of a right knee injury have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Code 
5257 (2004).

2.  Prior to March 22, 2002, the criteria for entitlement to 
an initial compensable evaluation for hemorrhoids have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.114, Diagnostic Code 7336 
(2004).

3.  From March 22, 2002, the criteria for entitlement to a 20 
percent initial staged evaluation for hemorrhoids have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.114, Diagnostic Code 7336 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

It has been determined by VA's Office of the General Counsel 
(hereinafter referred to as "GC") that, when a claim arises 
from a notice of disagreement as to the adjudication of an 
issue for which § 5103(a) notice had been provided (i.e., the 
veteran submits a notice of disagreement as to the rating 
assigned), notice under 38 U.S.C.A. § 5103(a) is not required 
as to the secondary claim raised in the notice of 
disagreement.  See VAOPGCPREC 8-2003 (December 22, 2003).  
Instead, it was concluded that the RO's only obligation under 
such circumstances is to develop or review the claim and, if 
the disagreement remains unresolved, to issue a statement of 
the case.   

In the present case, adequate notice was not provided as to 
the underlying service connection claims for right knee and 
hemorrhoid disabilities.  Therefore, the exclusion of VCAA 
notice provided under VAOPGCPREC 8-2003 does not operate for 
the downstream increased rating issues in this appeal.  
Instead, complete notice as to the downstream issues is 
required here.

Here, a VA letter issued in May 2004 apprised the appellant 
of the information and evidence necessary to substantiate his 
claims.  Such correspondence also apprised him as to which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also advised to send any 
evidence in his possession, pertinent to the appeal, to VA.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 
C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the appellant's claims were filed and initially 
denied prior to the enactment of the VCAA.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's VA and private post service treatment and 
examination.  Additionally, a transcript of the veteran's 
October 1998 hearing before the undersigned is of record.  
Further, the claims file contains a lay statement written by 
the veteran's wife.  The veteran also submitted statements in 
support of his claim.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

Disability evaluations- in general

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

I.  Increased rating- right knee

Factual background

A September 1996 VA clinical record reveals treatment for 
right knee pain.  

A VA x-ray report taken in January 1998 showed no acute 
fracture or dislocation of the right knee.  There was no 
joint effusion or significant degenerative changes.  

The veteran was examined by VA in October 1996.  At that 
time, he reported constant right knee pain, worsened by 
extensive exercise.  He also experienced some swelling.  
Objectively, the knee was symmetrical, and there was full 
range of motion from 0 to 140 degrees.  The knee was stable.  
There was minimal parapatellar tenderness.  There was also 
some subpatellar crepitation.  X-rays were normal.  The 
diagnosis was injury to the meniscus, right knee, post 
arthroscopy, with minimal residuals and no change on x-rays.

In October 1998, the veteran offered testimony at a hearing 
before the undersigned.  He explained that he had injured his 
knee in a football game during service.  (Transcript "T" at 
4).  An arthroscopy was performed while he was on active 
duty.  Since the time of his injury, he had right knee 
problems.  He described daily aching pain.  (T. at 5).  He 
also described swelling with prolonged exercise.  His 
activity was limited due to his right knee disability.  The 
veteran underwent physical therapy and took various 
medications to help alleviate his symptoms.  He also wears a 
leg brace when the pain bothers him.  He wore the brace a few 
times a week.  (T. at 8).  The veteran expressed his belief 
that his symptoms warranted a 30 percent evaluation for his 
right knee disability.  (T. at 20).

In a September 1999 statement, the veteran explained that, 
due to his right knee pain, he did not exercise as much as he 
would like to. 

The veteran was again examined by VA in February 2000.  He 
complained of pain, swelling and rough sensation in the knee.  
He believed there was some grinding.  He also reported 
periodic locking of the right knee.  He was performing muscle 
strengthening exercises prescribed by VA.  The right knee 
also favorably responded to heat and to rest.  It was further 
noted that the veteran sometimes wore a stability brace on 
the right knee.  

Objectively, the veteran walked carefully with a slightly 
antalgic gait.  There was a scarcely perceptible limp on the 
right.  His knees were symmetrical and were not swollen.  
There was some tenderness adjacent to the patella tendon.  He 
could extend his right knee fully to 0 degrees.  There was 
patellar and subpatellar pain upon full flexion to 140 
degrees.  No active grinding was appreciated.  The quadriceps 
were strong and no weakness was identified.  The right knee 
was stable posterior to anterior, though minimal laxity was 
felt.  There was also slight laxity medial to lateral.  The 
examiner found no weakness or incoordination, though the 
veteran stated that he avoided running and took longer to 
ambulate.  The diagnosis was chondromalacia, right knee, post 
arthroscopy with residual symptoms secondary to original 
meniscus tear.  

VA outpatient treatment report dated in 2001 reflect ongoing 
treatment for right knee pain.  An April 2001 record also 
indicates complaints of intermittent buckling and swelling, 
and rare locking.  Objectively, there was no effusion or 
tenderness over the patellar tendon at that time.  There was 
also n patellar grind, or tenderness over the medial or 
lateral joint line.  His hamstring and quadriceps strength 
was 5/5.  He had a range of motion from 0 to 120 degrees, 
without any pain.  There was no anterior or posterior drawer.  
There was also no medial collateral ligament or lateral 
collateral ligament laxity upon examination.  There was some 
pain with McMurray's test, but no clicking.  

Am MRI of the right knee performed in March 2002 revealed a 
large tear of the lateral meniscus in the mid to anterior 
portion.

A February 2003 VA treatment report indicated some crepitus 
of the right knee.  There was no swelling or erythema.  The 
assessment was right knee pain.  

In a VA clinical record dated in April 2003, the veteran 
reported complained of pain on the outside front part of his 
kneecap.  He was explained the risks and benefits of 
undergoing another arthroscopy.  At that time, he did not 
wish to pursue that option.  

Analysis

The veteran is currently assigned a 10 percent evaluation for 
chondromalacia of the right knee, pursuant to Diagnostic Code 
5257.  Under that Code section, a 10 percent disability 
rating is warranted for slight impairment of a knee, 
recurrent subluxation or lateral instability.  A 20 percent 
disability rating is warranted for moderate impairment, and a 
30 percent disability rating is assigned for severe 
impairment.  For the reasons discussed below, the Board finds 
that the presently assigned 10 percent evaluation is 
appropriate and that there is no basis for a higher rating 
during any part of the claims period.

Again, in order to be entitled to the next-higher 20 percent 
rating under Diagnostic Code 5257, the evidence must 
demonstrate moderate impairment of the right knee.  Such has 
not been established by the evidence of record.  Indeed, upon 
VA examination in October 1996, the veteran's right knee was 
symmetrical, with a full range of motion and minimal 
parapatellar tenderness.  Moreover, upon subsequent 
examination in February 2000, the right knee was essentially 
stable, with only minimal laxity detected.  No active 
grinding was appreciated and the examiner found no weakness 
or incoordination.  The quadriceps were strong and no 
weakness was identified.  Finally, as reported in an April 
2001 clinical record, there was no effusion or tenderness 
over the patellar tendon.  There was also no patellar grind, 
or tenderness over the medial or lateral joint line.  His 
hamstring and quadriceps strength was 5/5.  There was no 
anterior or posterior drawer.  There was also no medial 
collateral ligament or lateral collateral ligament laxity 
upon examination.  There was no clicking on McMurray's test.

In finding that moderate impairment of the right knee has not 
been demonstrated, the Board does acknowledge a finding 
subpatellar crepitation upon VA examination in October 1996.  
The Board further recognizes that, upon VA examination in 
February 2000, the veteran walked with a slight limp.  That 
examination also showed some tenderness adjacent to the 
patella tendon.  Additionally, an April 2001 VA clinical 
report indicated some pain with McMurray's test.  

Despite the findings detailed immediately above, the 
overwhelming weight of the evidence reflects a disability 
picture that most closely approximates the current 10 percent 
evaluation under Diagnostic Code 5257.  Moreover, an increase 
on the basis of functional limitation due to factors such as 
pain, weakness, incoordination and fatigability is not for 
application in this analysis of Diagnostic Code 5257, because 
such Code section is not predicated on loss of range of 
motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  Such 
functional limitation will appropriately be discussed in the 
paragraphs to follow, where the Board considers alternate 
Diagnostic Codes which are predicated on range of motion.  

The Board will now consider whether an increased rating is 
warranted on the basis of an alternate Diagnostic Code.  Of 
particular interest are Diagnostic Codes 5260 and 5261, 
concerning limitation of motion of the leg.  

Diagnostic Code 5260 pertains to limitation of leg flexion.  
A 10 percent rating is warranted where flexion is limited to 
45 degrees.  A 20 percent evaluation is for application where 
flexion is limited to 30 degrees.  Finally, a 30 percent 
rating applies where flexion is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a 10 percent rating is warranted 
where extension is limited to 10 degrees.  A 20 percent 
evaluation is for application where extension is limited to 
15 degrees.  A 30 percent rating applies where extension is 
limited to 20 degrees.  A 40 percent rating is warranted 
where extension is limited to 30 degrees.  Finally, a 50 
percent evaluation is warranted where extension is limited to 
45 degrees.  

In the present case, VA examination in October 1996 showed 
that the veteran's range of motion was full.  Subsequent 
examination in February 2000 continued to show a full range 
of motion, though with some pain on full extension.  Finally, 
an April 2001 VA outpatient treatment report revealed full 
extension and only a slight decrease in flexion, to 120 
degrees.  

Based on the above, then, the evidence does not allow for an 
increased rating due to limitation of motion.  Moreover, in 
reaching this conclusion, the Board has appropriately 
considered additional functional limitation due to factors 
such as pain, weakness and incoordination.  In this vein, the 
Board acknowledges that the veteran occasionally ambulates 
with a brace.  The Board further recognizes the veteran's 
complaints of daily right knee pain, which reportedly 
hindered his activities.  Finally, the February 2000 finding 
of pain at the extreme of flexion is noted.  
However, considering all such evidence, the Board finds that 
the veteran's right knee disability is not more comparable to 
a 20 percent evaluation under Diagnostic Code 5260.  Indeed, 
the veteran still had 90 more degrees of flexion than that 
required for a compensable evaluation under that Code 
section.  Moreover, there has been no loss of extension, 
precluding a higher rating under Diagnostic Code 5261.  

There are no other relevant Code sections under which to 
evaluate the veteran's chondromalacia of the right knee.  
Indeed, there is no evidence of ankylosis or genu recurvatum 
, precluding a rating under Diagnostic Code 5256 or 5263, 
respectively.  Additionally, there has been no demonstration 
of tibia or fibula impairment such as to warrant a higher 
rating under Diagnostic Code 5262.  

Having eliminated the possibility of an increased rating, the 
Board has also considered whether any separate evaluations 
are applicable here.  
In this regard, the Board observes that VA's General Council 
recently held that a veteran may receive separate ratings 
under Diagnostic Code 5260 and 5261 if the evidence 
establishes both limited flexion and extension for the same 
joint.  See VAOPGCPREC 9-04 (September 2004).  However, as 
previously discussed, the range of motion findings are not 
significant enough here to warrant a compensable evaluation 
under either 5260 or 5261.  Therefore, separate ratings are 
not warranted on the basis of VAOPGCPREC 9-04.   

Further regarding separate ratings, it is noted that, when a 
veteran with knee disability rated for instability also has 
arthritis and limitation of motion in the knee to at least 
the noncompensable degree, a separate rating can be assigned 
for the arthritis and limitation of motion under Diagnostic 
Codes 5003, 5260, and 5261. 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5260, 5261 (2004); VAOGCPREC 23-97. However, in 
the present case, x-rays findings have been negative as to 
arthritis.  Additionally, the objective evidence fails to 
indicate limitation of motion of the right knee to at least a 
noncompensable degree (60 degrees of flexion or 5 degrees of 
extension).  Thus, no further consideration is warranted.  

In conclusion, the evidence reveals that the veteran's 
chondromalacia of the right knee, post arthroscopy with 
residual symptoms is characterized by symptoms consistent 
with the currently assigned 10 percent rating.  There is no 
basis for assignment of the next-higher 20 percent evaluation 
during any portion of the claims period.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2004) is not 
warranted.

II.  Increased rating- hemorrhoids, prior to March 22, 2002

Factual background

The veteran was examined by VA in October 1996.  He 
complained of hemorrhoids that become inflamed approximately 
once or twice per month.  Objectively, an external hemorrhoid 
was noted.  

In October 1998, the veteran provided testimony at a hearing 
before the undersigned.  At that time, he complained of daily 
problems with hemorrhoids.  They bled on a daily basis.  (T. 
at 14).  He used over the counter medications for that 
condition, particularly Preparation H.  (T. at 16).  He also 
changed his diet to alleviate his symptoms.  He stated that 
he now drank more water and ate more fiber, which helped but 
did not stop the bleeding.  He added that the bleeding did 
not require use of pads.  (T. at 23.)  The veteran expressed 
his belief that he was entitled to a 20 percent evaluation 
for his hemorrhoids.  (T. at 21).



The veteran was again examined by VA in February 2000.  At 
that time, he reported intermittent hemorrhoid symptoms.  On 
most days he had no pain.  He did have some degree of 
itching.  He denied large bleeding.  He noticed blood stains 
with wiping about three times per week.  He gave a history of 
good sphincter control, with no involuntary leakage or 
involuntary bowel movements.  He gave no history of acute 
recent thrombosis, frequency or extent.  He tried to avoid 
constipation.  

Objectively, there was no evidence of fecal leakage.  The 
veteran was comfortable that day.  There were no signs of 
anemia and no fissures.  There was a small external skin tag 
that showed no evidence of recent bleeding, and a small 
external hemorrhoid measuring less than .05 cm.  The VA 
examiner commented that the veteran's hemorrhoids had not 
been symptomatic enough to prevent him from carrying out his 
usual activities and self care.  

A VA clinical record dated in February 2001 noted a small 
external hemorrhoid.  It did not appear to be friable at that 
point.  The treatment plan involved suppositories and 
Metamucil. 

Analysis

The veteran is presently assigned a noncompensable evaluation 
for his service-connected hemorrhoids under Diagnostic Code 
7336.  Under that Code section,  
a 10 percent evaluation is warranted where the evidence 
demonstrates hemorrhoids that are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  A 20 percent rating applies where the 
competent evidence shows persistent bleeding and secondary 
anemia, or fissures.

The Board has reviewed the competent evidence and, for the 
period prior to March 22, 2002, finds no basis for a higher 
rating.  Indeed, to be entitled to a compensable evaluation, 
the evidence must at a minimum demonstrate hemorrhoids that 
are large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences.  Such has 
not been established here.  To the contrary, upon VA 
examination in October 1996, only a single external 
hemorrhoid was noted.  There was no indication that it was 
large, thrombotic or irreducible.  Moreover, upon subsequent 
VA examination in February 2000, a small external hemorrhoid 
measuring .5 cm was noted.  The veteran denied excessive 
bleeding and gave no history of acute recent thrombosis, 
frequency or extent.  Objectively, there was no evidence of 
fecal leakage, no signs of anemia and no fissures and no 
evidence of recent bleeding at the site of a small external 
skin tag.  The VA examiner commented that the veteran's 
hemorrhoids had not been symptomatic enough to prevent him 
from carrying out his usual activities and self care.  

Based on the foregoing, then, it is found that the veteran's 
disability picture is appropriately reflected by the 
currently assigned noncompensable evaluation for the period 
in question.  As such, there is no basis for an increased 
rating under Diagnostic Code 7336.  

The Board has also considered whether a higher rating could 
be achieved through application of an alternate Code section.  
However, no other relevant Code sections are found to apply 
here.

In conclusion, the currently assigned noncompensable rating 
for hemorrhoids prior to March 22, 2002, correctly reflects 
the veteran's disability picture for that time period.  There 
is no basis for an increased rating.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the veteran's 
hemorrhoids caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2004) is not 
warranted.



III.  Increased rating- hemorrhoids, from March 22, 2002

Factual background

A VA outpatient treatment report dated in March 2002 shows 
complaints of hemorrhoids.  The veteran had intermittent pain 
in the anal canal during defecation.  He also reported active 
bleeding.  Such symptoms had occurred intermittently over the 
past 5 years.  Upon examination, there was a posterior 
fissure that was very tender.  There was no other significant 
pathology such as fistulas, masses or significant hypertrophy 
of the hemorrhoids.  The assessment was anal fissure.  
Conservative treatment involving nitroglycerin, ointment and 
sitz baths was recommended.  Metamucil was also recommended.  

Analysis

The veteran is presently assigned a noncompensable evaluation 
for hemorrhoids pursuant to Diagnostic Code 7336.  Under that 
Code section, a 10 percent evaluation is warranted where the 
evidence demonstrates hemorrhoids that are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  A 20 percent rating applies 
where the competent evidence shows persistent bleeding and 
secondary anemia, or fissures.

The Board has reviewed the evidence of record and finds 
support for a 20 percent evaluation under Diagnostic Code 
7336 from March 22, 2002.  The reasons and bases for this 
conclusion will be set forth below.  

Again, entitlement to a 20 percent rating for hemorrhoids 
under Diagnostic Code 7336 may be established where the 
evidence demonstrates fissures.  Here, a VA record dated 
March 22, 2002 clearly indicates a very tender posterior 
fissure.  Given this finding, and given the veteran's 
complaints of daily bleeding, also consistent with a 20 
percent evaluation, the preponderance of the evidence is in 
support of the claim, and the benefit of the doubt rule 
applies.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).  

It us further noted that the maximum benefit under Diagnostic 
Code 7336 is 20 percent.  The Board has considered whether a 
higher rating could be achieved through application of an 
alternate Code section.  However, no other relevant Code 
sections are found to apply here.

In conclusion, the criteria for a 20 percent rating for 
hemorrhoids has been satisfied for the period in question.  
Again, the benefit of the doubt doctrine has been applied.  
See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, the appeal is granted. 

Finally, the evidence does not reflect that the veteran's 
hemorrhoids caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2004) is not 
warranted.


ORDER

An initial evaluation in excess of 10 percent for 
chondromalacia of the right knee, post arthroscopy with 
residual symptoms, is denied.

Prior to March 22, 2002, an initial compensable rating for 
hemorrhoids is denied.

From March 22, 2002, a 20 percent evaluation for hemorrhoids 
is granted.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


